133 F.3d 726
98 Daily Journal D.A.R. 161
Marco Antonio GONZALES-NEYRA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70467.
United States Court of Appeals,Ninth Circuit.
Jan. 6, 1998.
ORDER

1
The opinion filed on September 15, 1997 [122 F.3d 1293] is amended as follows:


2
The sentence at page 12060, lines 9-13 [122 F.3d at 1296], which reads:


3
"Because we conclude that Gonzales-Neyra established past persecution on account of his political opinion, we also hold that he was entitled to a rebuttable presumption that he had a well-founded fear that he would be similarly persecuted in the future."


4
is replaced by:


5
"Regardless of whether Gonzales-Neyra established past persecution on account of his political opinion, he established a well-founded fear of future persecution."


6
The Petition for Rehearing is denied.